IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                     AT JACKSON

                               AUGUST 1998 SESSION




LAMAR FLETCHER,                            )      C.C.A. NO. 02C01-9803-CC-00098
                                           )
         Defendant/Appellant               )      LAUDERDALE COUNTY
                                           )
v.                                         )      HON. JOSEPH H. WALKER,
                                           )      JUDGE
ALTON HESSON, Warden,                      )
                                           )      HABEAS CORPUS
         Appellee                          )


                                      JUDGMENT

         Came the appellant, Lamar Fletcher, pro se, and also came the Attorney

General on behalf of the State, and this cause was heard on the record on appeal

from the Circuit Court of Lauderdale County and, upon consideration thereof, this

Court is of the opinion that there is no reversible error in the judgment of the trial

court.

         IT IS THEREFORE, ORDERED AND ADJUDGED by this Court that the

judgment of the trial court is affirmed. The case is remanded to the Circuit Court of

Lauderdale County for the execution of the judgment and the collection of costs

accrued below.

         Costs of appeal are taxed to Lamar Fletcher.



                                           John K. Byers, Senior Judge
                                           David H. Welles, Judge
                                           Jerry L. Smith, Judge